Exhibit 10.6
Grant No.:                     
AMERICAN COMMERCIAL LINES INC.
2008 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
American Commercial Lines Inc., a Delaware corporation (the “Company”), hereby
grants shares of its common stock, $.01 par value (the “Stock”), to the Grantee
named below, subject to the vesting conditions set forth in the attachment.
Additional terms and conditions of the grant are set forth in this cover sheet
and in the attachment (collectively, the “Agreement”) and in the Company’s 2008
Omnibus Incentive Plan (the “Plan”).
Grant Date:                          ,                     
Name of Grantee:                                         
Grantee’s Employee Identification Number:
                                        
Number of Shares of Stock Covered by Grant:                     
Purchase Price per Share of Stock: $                    .     
Vesting Start Date:                     , 200    

     
Vesting Date
  Number of shares of Stock that vest,
as a percentage of the number of
shares of Stock granted

<<<VESTING DETAIL TO BE INSERTED AS APPLICABLE>>>>

         
Company:
       
 
 
 
(Signature)    
 
       
Title:
       
 
 
 
   

Attachment
This is not a stock certificate or a negotiable instrument. In the event any
provision of this Agreement should appear to be inconsistent with the terms of
the Plan, the Plan document will control.

 



--------------------------------------------------------------------------------



 



AMERICAN COMMERCIAL LINES INC.
2008 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT

     
Restricted Stock/ Nontransferability
  This grant is an award of Stock in the number of shares set forth on the cover
sheet, at the purchase price set forth on the cover sheet, and subject to the
vesting conditions described below (“Restricted Stock”). The purchase price is
deemed paid by your prior services to the Company. To the extent not yet vested,
your Restricted Stock may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Restricted Stock be made
subject to execution, attachment or similar process.
 
   
Vesting
  The Company will issue your Restricted Stock in your name as of the Grant
Date.
 
   
 
  Your right to the Stock under this Restricted Stock Agreement vests in
accordance with the schedule shown on the cover sheet, (each such date of
vesting, an “Anniversary Date”), provided you then continue in Service. If,
however, such Anniversary Date occurs during a period in which you are
(i) subject to a lock-up agreement restricting your ability to sell shares of
Stock in the open market or (ii) restricted from selling shares of Stock in the
open market because you are not then eligible to sell under the Company’s
insider trading or similar plan as then in effect (whether because a trading
window is not open or you are otherwise restricted from trading), vesting in
such shares of Stock will be delayed until the first date on which you are no
longer prohibited from selling shares of Stock due to a lock-up agreement or
insider trading plan restriction (the “Vesting Date”), and provided, further,
that you have been continuously in Service to the Company or a Subsidiary from
the Grant Date until the Vesting Date. The resulting aggregate number of vested
shares of Stock will be rounded down to the nearest whole number, and you cannot
vest in more than the number of shares covered by this grant.
 
   
Forfeiture of Unvested Stock
  Except as otherwise provided in this Agreement, in the event that your Service
terminates for any reason, you will forfeit to the Company all of the shares of
Stock subject to this grant that have not yet vested or with respect to which
all applicable restrictions and conditions have not lapsed.
 
   
Cause
  If your Service is terminated for Cause, then you shall immediately forfeit
all your rights to your Restricted Stock.

2



--------------------------------------------------------------------------------



 



     
Death
  If your Service terminates because of your death, the Restricted Stock granted
under this Agreement will automatically be full vested.
 
   
Disability
  If your Service terminates because of your Disability, the Restricted Stock
granted under this Agreement will automatically be full vested.
 
   
Leaves of Absence
  For purposes of this grant of Restricted Stock, your Service does not
terminate when you go on a bona fide employee leave of absence that was approved
by the Company in writing, if the terms of the leave provide for continued
Service crediting, or when continued Service crediting is required by applicable
law. However, your Service will be treated as terminating 90 days after you went
on employee leave, unless your right to return to active work is guaranteed by
law or by a contract. Your Service terminates in any event when the approved
leave ends unless you immediately return to active employee work.
 
   
 
  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
 
   
Issuance
  The issuance of the Stock under this grant shall be evidenced in such a manner
as the Company, in its discretion, will deem appropriate, including, without
limitation, book-entry, registration or issuance of one or more Stock
certificates, with any unvested Restricted Stock bearing a legend with the
appropriate restrictions imposed by this Agreement. As your interest in the
Stock vests as described above, the recordation of the number of shares of
Restricted Stock attributable to you will be appropriately modified.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the vesting of Stock acquired under this grant.
 
   
 
  Payment may be made in one (or a combination) of the following forms:
 
   
 
            •     Cash, your personal check, a cashier’s check, a money order or
another cash equivalent acceptable to the Company.

3



--------------------------------------------------------------------------------



 



     
 
            •     Shares of Stock withheld by the Company from the shares of
Stock otherwise to be received, with such withheld shares having an aggregate
Fair Market Value equal to the withholding obligations.
 
   
 
            •     Shares of Stock which have already been owned by you and which
are surrendered to the Company. The Fair Market Value of the shares will be
applied to the withholding obligations.
 
   
 
            •     By delivery (on a form prescribed by the Company) of an
irrevocable direction to a licensed securities broker acceptable to the Company
to sell Stock and to deliver all or part of the sale proceeds to the Company in
payment of the withholding taxes.
 
   
Section 83(b) Election
  Under Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), the difference between the purchase price paid for the shares of Stock
and their fair market value on the date any forfeiture restrictions applicable
to such shares lapse will be reportable as ordinary income at that time. For
this purpose, “forfeiture restrictions” include the forfeiture as to unvested
Stock described above. You may elect to be taxed at the time the shares are
acquired, rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date. You will
have to make a tax payment to the extent the purchase price is less than the
fair market value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the fair market
value of the shares on the Grant Date. The form for making this election is
attached as Exhibit A hereto. Failure to make this filing within the thirty (30)
day period will result in the recognition of ordinary income by you (in the
event the fair market value of the shares as of the vesting date exceeds the
purchase price) as the forfeiture restrictions lapse.
 
   
 
  YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.

4



--------------------------------------------------------------------------------



 



     
Limitations, Retention Rights
  The terms and conditions of this Agreement and your rights in connection with
any vested shares of Restricted Stock are subject to the Company’s Executive
Officer Stock Ownership Guidelines.
 
   
 
  This Agreement does not give you the right to be retained or employed by the
Company (or any of its Affiliates) in any capacity. The Company (and any
Affiliates) reserve the right to terminate your Service at any time and for any
reason.
 
   
Shareholder Rights
  You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, combination of shares or other similar transaction
shall be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. The Company may in its sole
discretion require any dividends paid on the Restricted Stock to be reinvested
in shares of Stock, which the Company may in its sole discretion deem to be a
part of the shares of Restricted Stock and subject to the same conditions and
restrictions applicable thereto. Except as described in the Plan, no adjustments
are made for dividends or other rights if the applicable record date occurs
before your stock certificate is issued.
 
   
Forfeiture of Rights
  If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to, the right to cause: (i) a forfeiture of any outstanding shares of Restricted
Stock, and (ii) with respect to the period commencing twelve (12) months prior
to your termination of Service with the Company and ending twelve (12) months
following such termination of Service (A) a forfeiture of any gain recognized by
you upon the sale of any shares of Stock subject this award or (B) a forfeiture
of any vested Stock held by you as a result of the vesting of the Restricted
Stock. Unless otherwise specified in an employment or other agreement between
the Company and you, you take actions in competition with the Company if you
directly or indirectly, own, manage, operate, join or control, or participate in
the ownership, management, operation or control of, or are a proprietor,
director, officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity which
competes with any business in which the Company or any of its Affiliates is
engaged during your employment or other relationship with the Company or its
Affiliates or at the time of your termination of Service. Under the prior
sentence, ownership of less than 1% of the securities of a public company shall
not be treated as an action in competition with the Company.

5



--------------------------------------------------------------------------------



 



     
 
  Further, if it is ever determined by the Board, as recommended by the Audit
Committee of the Company, that your actions have constituted wrongdoing that
contributed to any material misstatement or omission from any report or
statement filed by the Company with the U.S. Securities and Exchange Commission,
gross misconduct, breach of fiduciary duty to the Company, or fraud, then your
Restricted Stock and any vested shares of Stock held by you as a result of the
vesting of your Restricted Stock shall be immediately forfeited and thereupon
your Restricted Stock and such vested Stock shall be cancelled; provided,
however, that if you have vested in your Restricted Stock and sold the
underlying shares of Stock within two years prior to the Board determination,
you shall be required to pay to the Company an amount equal to the aggregate
value of the shares of Stock sold. In addition, your Restricted Stock, vested
Stock underlying your award of Restricted Stock and gains resulting from the
sale of shares of Stock underlying vested Restricted Stock, shall be subject to
forfeiture in accordance with the Company’s standard policies relating to such
forfeitures and clawbacks, as such policies are in effect at the time of grant
of the Restricted Stock.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company Stock, the number of shares covered by this grant shall be adjusted (and
rounded down to the nearest whole number) pursuant to the Plan. Your Restricted
Stock shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity in
accordance with the terms of the Plan.
 
   
Legends
  All certificates representing the Stock issued in connection with this grant
shall, where applicable, have endorsed thereon the following legend:
 
   
 
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

6



--------------------------------------------------------------------------------



 



     
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.
 
   
 
  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   
 
  By accepting this grant, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format.

7



--------------------------------------------------------------------------------



 



EXHIBIT A
ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE
            The undersigned hereby makes an election pursuant to Section 83(b)
of the Internal Revenue Code with respect to the property described below and
supplies the following information in accordance with the regulations
promulgated thereunder:
            1. The name, address and social security number of the undersigned:

             
 
  Name:        
 
     
 
   
 
  Address:        
 
     
 
   
 
                     

             
 
  Social Security No. :        
 
     
 
   

            2. Description of property with respect to which the election is
being made:
                                 shares of common stock, par value $.01 per
share, American Commercial Lines Inc., a Delaware corporation, (the “Company”).
            3. The date on which the property was transferred is
                          , 200     .
            4. The taxable year to which this election relates is calendar year
200     .
            5. Nature of restrictions to which the property is subject:
          The shares of stock are subject to the provisions of a Restricted
Stock Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.
            6. The fair market value of the property at the time of transfer
(determined without regard to any lapse restriction) was $                    
per share, for a total of $                    .
            7. The amount paid by taxpayer for the property was
$                    .
            8. A copy of this statement has been furnished to the Company.
Dated:                     , 200     

     
 
   
 
  Taxpayer’s Signature
 
     
 
   
 
  Taxpayer’s Printed Name

 



--------------------------------------------------------------------------------



 



PROCEDURES FOR MAKING ELECTION
UNDER INTERNAL REVENUE CODE SECTION 83(b)
               The following procedures must be followed with respect to the
attached form for making an election under Internal Revenue Code section 83(b)
in order for the election to be effective:1
               1. You must file one copy of the completed election form with the
IRS Service Center where you file your federal income tax returns within 30 days
after the Grant Date of your Restricted Stock.
               2. At the same time you file the election form with the IRS, you
must also give a copy of the election form to the Secretary of the Company.
               3. You must file another copy of the election form with your
federal income tax return (generally, Form 1040) for the taxable year in which
the stock is transferred to you.
 

1   Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.

 